AFFIRM; and Opinion Filed January 12, 2015.




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00155-CR
                                    No. 05-14-00156-CR
                                    No. 05-14-00157-CR
                                    No. 05-14-00158-CR

                        RANDY ALEXANDER REYES, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                 Dallas County, Texas
      Trial Court Cause Nos. F11-35901-U, F13-34158-U, F13-34208-U, F13-34209-U

                            MEMORANDUM OPINION
                       Before Justices Bridges, Lang-Miers, and Myers
                               Opinion by Justice Lang-Miers

       Randy Alexander Reyes appeals his convictions for burglary of a habitation, aggravated

robbery with a deadly weapon (two offenses), and possession of alprazolam in an amount less

than twenty-eight grams within a drug-free zone. See TEX. PENAL CODE ANN. §§ 29.03(a)(2),

30.02(a)(1) (West 2011 & Supp. 2014); TEX. HEALTH & SAFETY CODE ANN. §§ 481.117(a), (b),

481.134(e) (West 2010 & Supp. 2014). The trial court assessed punishment at twenty years’

imprisonment for burglary; twenty-five years’ imprisonment for each aggravated robbery; and

two years’ confinement in State jail for possession of alprazolam.      On appeal, appellant’s
attorney filed a brief in which he concludes the appeals are wholly frivolous and without merit.

The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief

presents a professional evaluation of the record showing why, in effect, there are no arguable

grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.]

1978). Counsel delivered a copy of the brief to appellant. We advised appellant of his right to

file a pro se response, but he did not file a pro se response. See Kelly v. State, 436 S.W.3d 313,

319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts and counsel in Anders

cases).

          We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

          We affirm the trial court’s judgments.




                                                         Elizabeth Lang-Miers/
                                                         ELIZABETH LANG-MIERS
                                                         JUSTICE

Do Not Publish
TEX. R. APP. P. 47

140155F.U05




                                                   -2-
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                        JUDGMENT


RANDY ALEXANDER REYES,                              Appeal from the 291st Judicial District
Appellant                                           Court of Dallas County, Texas (Tr.Ct.No.
                                                    F11-35901-U).
No. 05-14-00155-CR         V.                       Opinion delivered by Justice Lang-Miers,
                                                    Justices Bridges and Myers participating.
THE STATE OF TEXAS, Appellee



     Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
AFFIRMED.



       Judgment entered January 12, 2015.




                                              -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


RANDY ALEXANDER REYES,                            Appeal from the 291st Judicial District
Appellant                                         Court of Dallas County, Texas (Tr.Ct.No.
                                                  F13-34158-U).
No. 05-14-00156-CR       V.                       Opinion delivered by Justice Lang-Miers,
                                                  Justices Bridges and Myers participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered January 12, 2015.




                                            -4-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


RANDY ALEXANDER REYES,                            Appeal from the 291st Judicial District
Appellant                                         Court of Dallas County, Texas (Tr.Ct.No.
                                                  F13-34208-U).
No. 05-14-00157-CR       V.                       Opinion delivered by Justice Lang-Miers,
                                                  Justices Bridges and Myers participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered January 12, 2015.




                                            -5-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


RANDY ALEXANDER REYES,                            Appeal from the 291st Judicial District
Appellant                                         Court of Dallas County, Texas (Tr.Ct.No.
                                                  F13-34209-U).
No. 05-14-00158-CR       V.                       Opinion delivered by Justice Lang-Miers,
                                                  Justices Bridges and Myers participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered January 12, 2015.




                                            -6-